The opinion of the court was pronounced by
Williams, Ch. J.
— This cause is not regularly before us. It must be treated as a mis-entry, and erased from the docket. No civil cause can come before this court from *176the county court, until a final judgment is rendered in that court.- The statute of 1824, which regulates judicial proceedings, and which provides for the organization o.f the supreme and county courts, under our present system, makes no provision for any civil cause to pass to this court until there is a judgment rendered in the county coqrt, on which execution may issue, and which may be affirmed!. Hence the whole proceedings must be perfected, and a final judgment rendered in that court, before it can be brought here by exceptions. This court, in reviewing the proceedings of the county court, sit as a court of errors, and can only examine those questions appearing on the record. The statute of 1826 made no alteration in this particular. It only made provision that questions of law other than those contemplated in the previous statute,, might pass to the supreme court after a final judgment rendered by the county court. By the statute of 1824, there was no provision made for the reviewing of any questions of law decided by the county court, unless the decision was on an issue of law regularly joined and determined by them, to be heard on an appeal from the judgment, or on a question of law arising, upon a jury trial, and placed- upon record either by agreement of parties or by order of court. The statute of 1826 provides that all questions of law decided by the county court on the trial or hearing of any cause pending before such court, and placed upon the record either by agreement of parties or by the order of court, may pass to the supreme court for their decision, the same as questions of law that arise on jury trials. Hence if either of the parties wish to save any questions of law decided by the county court on, any interlocutory judgment which is not final in the cause, they may except to the opinion or judgment of the court, and have the exceptions allowed; and if the final judgment is against the party excepting, the cause can then pass to the supreme court for their final judgment thereon.
In criminal cases it is different. In those cases, if the court think the questions of law decided of sufficient importance to be placed upon record, and shall so direct, they do not proceed to render judgment, but the cause passes to the supreme court for a final decision, and judg*177ment, sentence, and execution is respited a^d stayed. In this ease the county court granted the review, -and of course the cause is still before them, and not regularly before us.
It may be proper, however, to observe to the parties, that the question which .they intended to present by this bill of exceptions, and which they were prepared to argue, as appears from their brief, has been decided-, in a case before the court in Orleans county, it was decided that there is no review in the action on the case for betterments given by the statute, but that one judgment on the merits is final.
If that decision should be adhered to, (and we see np reason why it should not be) the review was improperly granted in this case; and such will undoubtedly be the decision when the case comes regularly before the supreme court, if the county court should still farther proceed in the action. It would be more expedient for them, however, to vacate the entry of the review, and render judgment on the verdict. But for the present this cause must be dismissed, and the entry on the docket considered as improperly made.